Name: Commission Regulation (EC) No 1476/2004 of 18 August 2004 amending Regulation (EC) No 97/2004 correcting Regulations (EC) No 2281/2003 and (EC) No 2299/2003 determining the world market price for unginned cotton
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 19.8.2004 EN Official Journal of the European Union L 271/33 COMMISSION REGULATION (EC) No 1476/2004 of 18 August 2004 amending Regulation (EC) No 97/2004 correcting Regulations (EC) No 2281/2003 and (EC) No 2299/2003 determining the world market price for unginned cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton (1), Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton (2), and in particular Article 4 thereof, Whereas: (1) Owing to an error, Regulation (EC) No 97/2004 (3) is applicable at the request of interested parties. This error needs to be corrected. (2) Since the need to correct this error is urgent, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 97/2004 is hereby amended as follows: the words at the request of the interested party in the second and third paragraphs of Article 3 are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 22 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture (1) Protocol as last amended by Council Regulation (EC) No 1050/2001 (OJ L 148, 1.6.2001, p. 1). (2) OJ L 148, 1.6.2001, p. 3. (3) OJ L 15, 22.1.2004, p. 12.